Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/18/2022 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1 and 5-12 are directed to a method for treating an autoimmune neurological disease and/or a neurodegenerative disease comprising administering an effective amount of at least one compound having Formula (I), Formula (II) or Formula (III), or its enantiomer, diastereomer or pharmaceutically acceptable salt to a subject in need thereof wherein at least one compound having Formula (I) comprises at least one compound having any one of Formula (IV) to Formula (XVI), Formula (II) comprises at least one compound having Formula (XVII), and Formula (III) comprises at least one compound having Formula (XVIII). Trans-sobrerol (Formula IV) and derivatives thereof (compounds of Formula: V-XVIII; wherein trans-isomers of the compounds of Formula (V-XII, XV and XVI) were tested for the inhibition of LPS-induced inflammation in BV-2 cells and in an EAE model and .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THURMAN WHEELER/Examiner, Art Unit 1619 

/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626